DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Non-Final Rejection mailed 6/23/2022 withdrew claim 5 as being directed to a non-elected invention, however, applicants elected species of baicalin is a flavonoid glycoside and reads upon claim 5.  Accordingly, the instant Office action corrects this oversight and the Non-Final Rejection mailed 6/23/2022 is hereby VACATED in favor of this Non-Final Rejection.


Status of Claims
Claims 1-24 are currently pending.    

Information Disclosure Statement 
The Information Disclosure Statements filed 8/11/2021 and 5/10/2022 have been reviewed.  

Election/Restrictions
Applicant’s election of Group I (claims 1-23) with traverse in the reply filed on May 10, 2022 is acknowledged.  The traverse is on the basis that the search and examination of Groups I and II would at least partially overlap, thereby easing the burden on the Examiner.  Furthermore, because the independent claims share common elements, it is highly likely that a search for Group I would also yield art pertinent to Group II.  Applicant’s election of citric acid as the polycarboxylic acid, glycine as the amino acid, baicalin as the antioxidant and potassium persulfate as the persulfate with traverse in the reply filed on May 10, 2022 is acknowledged.  The traverse is on the basis that the Office has not shown that a serious burden exists to examine all of the alleged species.  
Applicant’s arguments have been fully considered but are not deemed to be persuasive.  MPEP § 803 states that restriction is proper between patentably distinct inventions where the inventions are (1) independent or distinct as claimed and (2) a serious search and examination burden is placed on the examiner if restriction is not required.  Inventions I and II are distinct because the product as claimed can be used in the materially different process of application to hard surfaces to clean them, as described previously in the Restriction Requirement of April 6, 2022.  
In regard to the burden of search and examination, MPEP § 803 states that a burden can be shown if the examiner shows either separate classification, different field of search or separate status in the art.  In the instant case a burden has been established in showing that the invention of Group I is directed to an invention having a separate classification, i.e., the invention of Group I is classified in class A61K8, subclass 602 and the invention of Group II is classified in class A61K8, subclass 9767.  
As stated in the April 6, 2022 Restriction Requirement these inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search, for example searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.  These are the criteria for establishing that unrestricted examination would seriously burden the Examiner, and clearly different searches and issues are involved in the examination of each Group.    
The requirement is still deemed proper and is therefore made FINAL.
Claim 24 is withdrawn as being directed to unelected inventions or species, there being no allowable linking or generic claims.
Claims 1-23 are examined on their merits in light of the elected species.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-23 are rejected as being obvious over Degeorge et al. US 2018/0116930 (5/3/2018)(8/11/2021 IDS) in view of Elsen-Wahrer et al. US 2018/0280286 (10/4/2018)(8/11/2021 IDS) as evidenced by the specification.
Degeorge et al. (Degeorge) teaches hair care compositions including used to lighten and/or color hair. The hair treatment compositions typically include: (a) one or more polycarboxylic acids, and/or a salt thereof; (b) one or more amino acids, and/or a salt thereof; and optionally (c) one or more cationic conditioning agents. The hair lightening compositions further include (d) one or more bleaching agents. (See Abstract).  
Degeorge teaches a composition comprising 4.6% citric acid, 0.6% glycine, 52.0% potassium persulfate, 1.6% mineral oil, 2% guar gum, 27.9% sodium silicate, and 1.0% sodium lauryl sulfate as composition E in Example 23  (See [0198).  
4.6% citric acid falls within the from about 0.1 to about 5% citric acid called for in instant claim 22.  Citric acid is called for in instant claims 9, 10 and 20 the elected species of polycarboxylic acid called for in instant claims 1, 8, 17 and 23.   
Glycine is called for in instant claims 11-12, 21, 22 and is the elected species of  amino acid called for in instant claims 1, 17, and 23.  0.6% glycine falls within the from about 0.01 to about 5% called for in instant claim 22.
 Potassium persulfate is called for in instant claim 22 and is a bleaching agent called for in instant claims 3, 17 and 23 and is a color altering component called for in instant claims 2 and 4.  52.0% potassium persulfate falls within the from about 10 to about 80% called for in instant claim 22.  The potassium persulfate is the color altering component and it is mixed in with the citric acid and glycine so that the color altering component is premised with the hair treatment composition as called for in instant claim 4.
Mineral oil is called for in instant claim 14 and it is an oil as called for in instant claim 22.  1.6% mineral oil falls within the from about 0.1 to about 10% oils called for in instant claim 22.  
Guar gum is called for in instant claim 16 and it is a thickening agent as called for in instant claims 15 and 22.  2.0% guar gum falls within the from about 0.1 to about 10% thickening agent called for in instant claim 22.  Sodium silicate is an alkalizing agent called for in instant claim 22 and 27.9% sodium silicate falls within the from about 1 to about 40% alkalizing agent called for in instant claim 22.  Sodium lauryl sulfate is an anionic surfactant called for in instant claim 22 and 1.0% sodium lauryl sulfate falls within the from about 0.1 to about 10% anionic surfactants called for in instant claim 22.   
Degeorge teaches that cationic conditioning compounds such as polyquaterniums are useful in its hair care compositions. (See [0016]).  Polyquaterniums are called for in instant claim 13.  
Degeorge teaches that its hair care composition can include an antioxidant.  (See [0187] and [0198]).  Vitamins are antioxidants and they are mixed in with the composition E in Example 3, sot he antioxidant is premixed and built in to the hair lightening composition as called for in instant claim 19.  Degeorge teaches kits that comprise the hair lightening composition and that can also comprise additional and separate compositions such as aqueous developer compositions that include peroxides in Degeorge claim 23.  This reads on the kit called for in instant claim 23.
While Degeorge teaches antioxidants, Degeorge does not teach baicalin.  This deficiency is made up for with the teachings of Elsen-Wahrer et al.
Elsen-Wahrer et al. (Elsen-Wahrer) teaches a cosmetic treatment and processes for treating keratinous materials, in particular for altering the color of hair as in hair coloration, hair color lightening or removal, and treatment of artificially colored hair, wherein the composition can include at least one antioxidant, applied separately or combined or combinable with one or more components of a color altering system in amounts sufficient to confer protection when the treatment composition is applied to keratinous material and thereby enhance and protect one or more sensorial features, and preserve the mechanical properties and native amino acid structure of the keratinous material. (See Abstract).  
Elsen-Wahrer teaches that baicalin is a desirable antioxidant to include in its compositions. (See [0009]).  Baicalin is called for in instant claims 6, 7 and 18.  (See Elsen-Wahrer claims 23).  Baicalin is a flavonoid glycoside, as evidenced by the specification on page 5, lines 2-3.  A flavonoid glycoside is called for in instant claim 5.  
Baicalin is present in an amount of about 0.7 to 2.3%. (See Elsen-Wahrer claim 24).  Elsen-Wahrer teaches that the antioxidant composition is present in an amount sufficient to confer protection when the treatment composition is applied to keratinous material and thereby enhance and protect one or more sensorial features, and preserve the mechanical properties and native amino acid structure of the keratinous material. (See Elsen-Wahrer claim 1).  
0.7 to 2.3% baicalin overlaps with the about 0.01 to about 5 wt% antioxidant called for in instant claim 22.  Baicalin is an antioxidant with an aromatic ring having two alcohol functional groups as called for in instant claims 1, 17, 22 and 23. 
It would have been prima facie obvious for one of ordinary skill in the art making the Degeorge hair treatment composition E of Example 3 to add a polyquaternium in order to have a cationic conditioning agent that is useful for conditioning as taught by Degeorge in its composition.
 It would have been prima facie obvious for one of ordinary skill in the art making the Degeorge hair treatment composition E of Example 3 to add 0.7 to 2.3% baicalin in order to confer protection when the treatment composition is applied to keratinous material and thereby enhance and protect one or more sensorial features, and preserve the mechanical properties and native amino acid structure of the hair as taught by Elsen-Wahrer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-23 are provisionally rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 10-15, 17, 20-23 of copending U.S. Patent Appn No. 15/801425 in view of Elsen-Wahrer et al. US 2018/0280286 (10/4/2018)(8/11/2021 IDS).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a hair treatment composition comprising citric acid, glycine, baicalin, guar gum, polyquaternium compounds, an alkalizing agent and potassium persulfate in a kit.
The claims of U.S. Patent Appn. No. 15/801425 are directed to a to a hair treatment composition comprising citric acid, glycine, guar gum, polyquaternium compounds, an alkalizing agent and potassium persulfate in a kit.  The claims of U.S. Patent No. 15/801425 differ from that of the instant invention in that they do not recite baicalin.  This deficiency is made up for with the teachings of Elsen-Wahrer.
The teachings of Elsen-Wahrer are described supra.   It would have been prima facie obvious for one of ordinary skill in the art making the composition of U.S. Patent Appn. No. 15/801425 to add 0.7 to 2.3% baicalin in order to confer protection when the treatment composition is applied to keratinous material and thereby enhance and protect one or more sensorial features, and preserve the mechanical properties and native amino acid structure of the hair as taught by Elsen-Wahrer. 

This is a provisional nonstatutory double patenting rejection because the claims have not yet been patented.
Claims 1-23 are directed to an invention not patentably distinct from claims claims 1, 5, 10-15, 17, 20-23 of commonly assigned copending U.S. Patent Appn No. 15/801425. Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned copending U.S. Patent Appn No. 15/801425, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


 /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619